Citation Nr: 1144794	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the RO.  The Veteran perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, on his VA Form-9, requested that he be scheduled for a hearing before the Board at the regional office.  In connection with this request the Veteran was scheduled for a January14, 2011, hearing.  Prior to the scheduled hearing the Veteran requested that his hearing be rescheduled as he did not have transportation.  On January 14, 2011, an Acting Veterans Law Judge granted the Veteran's motion to reschedule his hearing.  However, the Veteran has yet to be rescheduled for his requested hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings between the RO and the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


